                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                           Crim. Action No.: 3:14-cr-00669 (PGS)
                           Plaint iff

                    V.                                               MEMORANDUM
                                                                      AND ORDER
 LEE JONES,

                          Defendant.



       This matter comes before the Court on Defendant Lee Jones’s (“Defendant” or “Mr.

Jones”) motion for compassionate release pursuant to the First Step Act, [8 U.S.C.        §
3582(c)(1)(A). (ECF No. 40). Defendant is a 31-year-old inmate serving a 108-month term of

imprisonment on drug and weapons possession charges. He is presently incarcerated at Canaan,

USP and has approximately 4.5 years remaining on his sentence. He claims that recent changes

in the law   —   namely, the First Step Act of 2018 and the Supreme Court’s decision in Rehafv.

United States, 139 S. Ct. 2191(2019)       —   warrant a sentence reduction. The Court heard oral

argument on March 29, 2021. For the reasons that follow, Defendant’s motion is denied.

                                         FACTUAL BACKGROUND

       On January 29, 2016, Mr. Jones pleaded guilty to (1) possession with intent to distribute

heroin, contrary to 21 U.S.C.      § 841(a) and (b)(1)(C); and (2) felon in possession of a firearm,
contrary to 18 U.S.C.     §   922(g)(1). (Judgment 1, ECF No. 29). At the sentencing hearing on

September 26, 2016, the Court established that Mr. Jones fell into criminal history category VI

and had an offense level of 29. (Sentencing Transcript (“Tr.”) 16:19       —   17:7, ECF No. 36).




                                                      1
Based on those factors, the guidelines recommended a sentencing range of 151 to 188 months.

(Tr. 20:5-16).

       The Court considered Mr. Jones’s past criminal conduct, which included possessing and

distributing CDS in a school zone, aggravated assault, and theft. (Tr. 35:11-21, 37:15-19).

Those offenses rendered him a career offender under the sentencing guidelines. (Id.). In

addition, Mr. Jones had a prior parole violation in which he absconded from supervision. (Tr.

3 7:2-5). The Court also considered Mr. Jones’s difficult childhood and the fact that he was

released to federal custody on June 15, 2016 following a two-year state prison sentence which

began in June 2014. (Tr. 17:17-23, 37:6      —   38:7, 40:10-18). Ultimately, the Court varied

downward from the guidelines’ recommended range and sentenced Defendant to a 108-month

term of imprisonment, starting from June 15, 2016. (Tr. 38:15-21).

       Mr. Jones appealed his sentence in March 2019. (ECF No. 37). The Third Circuit

dismissed his appeal because of his delay in prosecuting the appeal and failure to respond to a

May 21, 2019 Order to Show Cause. (ECF No. 39).

       Defendant is currently serving his sentence at Canaan, USP. On January 26, 2021, he

submitted the present pro se motion to this Court. (Moving Br., ECF No. 40). He requests a

sentence modification pursuant to the First Step Act and Rehafv. United States, 139 S. Ct. 2191

(2019). (Moving Br. 2). Based on the exhibits attached to Defendant’s motion, he appears to

assert that a sentence reduction is appropriate under Section IV of the First Step Act, which deals

with sentencing reform. (Moving Br. 4-7). Specifically, he references Sections 401 (reducing

mandatory minimum penalties for some drug offenders), 402 (broadening the safety valve

provision at 18 U.S.C.   §   3553(f)), 403 (clarifying 18 U.S.C.   §   924(c) penalty provisions), and




                                                     2
404 (retroactively applying the Fair Sentencing Act of 2010). Id.; see also First Step Act        —




Slideshows, U.S. Sent’ g Comm’n, 3, 5-20 (2019), https://www.ussc.gov/sites/default/files/pdf/

training/annual-national-training-seminar/201 9/FSA_slideshow.pdf.

           In response, the United States argues that the relief Defendant seeks is not warranted

under either the First Step Act or Rehaf (See       Opp. Br. 2-6, ECF No. 41).
                                       DISCUSSION        & ANALYSIS

      A. Statutory Amendments

           In general, a court may not modify an imposed term of imprisonment; however, it may do

so to the extent expressly permitted by statute. 18 U.S.C.      §   3582(c)(1)(B).

           The First Step Act, enacted in December 2018, made several changes to the sentencing

laws. See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018) (“First Step Act”).

Among other things, the Act reduced the length of mandatory minimum sentences for certain

offenses, changed the types of offenses that trigger enhanced penalties, and retroactively applied

certain provisions of the Fair Sentencing Act of 2010. U.S. Sent’g Comm’n, supra.

           More specifically, Section 404 of the First Step Act allows a court to “impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111—220; 124

Stat. 2372) were in effect at the time the covered offense was committed.” First Step Act         §
404(b). Section 2 of the Fair Sentencing Act amended the Controlled Substances Act to increase

the quantity of cocaine required to impose a mandatory minimum sentence under 21 U.S.C.               §
841(b)(1)(A)(iii) and (1)(B)(iii). Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat

2372,     § 2(a) (2010) (“Fair Sentencing Act”).   Section 3 of the Fair Sentencing Act eliminated

mandatory minimum sentences for simple possession under 21 U.S.C.             §   844(a). Fair Sentencing

Act   §   3. Those provisions are inapplicable to Defendant because his offense involved heroin, not



                                                     3
cocaine, and the Court did not impose a mandatory minimum sentence. Further, Defendant

pleaded guilty to an offense under 21 U.S.C.   § 841(b)(1)(C), which was not amended by the
Fair Sentencing Act or First Step Act.

        Section 401 of the First Step Act amended the Controlled Substances Act to reduce

mandatory minimum sentencing requirements for prior drug offenses under 21 U.S.C.              §
841(b)(1)(A) and (b)(1)(B). First Step Act    § 40 1(a). It contains the following note about its
applicability: “This section, and the amendments made by this section, shall apply to any offense

that was committed before the date of enactment of this Act, ifa sentence for the offense has not

been imposed as ofsuch date ofenactment.” First Step Act        § 40 1(c) (emphasis added). Because
Defendant was sentenced in September 2016      —   before the First Step Act was enacted   —   Section

401 is inapplicable. And, as previously stated, Defendant did not receive a mandatory minimum

sentence, and pleaded guilty to 21 U.S.C.   § 841(b)(1)(C) not § 841(b)(1)(A) or (b)(1)(B).
                                                            —




        Section 402 of the First Step Act amended 18 U.S.C.     § 3553 to relieve courts from
imposing mandatory minimum sentences where, among other things, a defendant does not have

(1) more than 4 criminal history points, excluding any criminal history points resulting from a 1-

point offense; (2) a prior 3-point offense; and (3) a prior 2-point violent offense. First Step Act      §
402(a)(1)(B); 18 U.S.C.    § 3553(f). Section 402 also states that “The amendments made by this
section shall apply only to a conviction entered on or after the date of enactment of this Act.”

First Step Act   § 402(b). Like Section 401, Section 402 does not apply to Defendant because it is
not retroactive. In addition, Defendant’s criminal history would render him ineligible for relief

under Section 402 even if he had been sentenced after the First Step Act was enacted       —   he

accumulated a total of 9 criminal history points from three 3-point offenses committed in 2008,

one of which was an aggravated assault. (PSR 13-15).



                                                   4
          Section 403 of the First Step Act is not relevant to Mr. Jones’s case because he was not

subjected to stacked mandatory minimum sentences under 18 U.S.C.            § 924(c).
      B. Case Law

      In Rehaf the Supreme Court held that “in a prosecution under 18 U.S.C.            § 922(g) and §
924(a)(2), the Government must prove both that the defendant knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from possessing a firearm.”

139 5. Ct. at 2200. As a result, the government was required to prove that Rehaif knew he was

unlawfully in the United States when he shot firearms at a shooting range.

         While Mr. Jones does not articulate his precise argument in his brief, one can presume he

relies on Rehaf for the proposition that the government failed to establish the scienter element of

his   § 922(g) offense; that is, whether he knew he was barred from possessing a firearm.
However, at the plea hearing, Mr. Jones indicated that he knew he had committed a felony in

2010— several years before he possessed the firearm in question. (Plea Agreement Tr. 27:15               —




28:13, ECF No. 26). Unlike the inmate in Rehaij who may not have known he was unlawfully

in the United States when he possessed a firearm, Mr. Jones certainly knew that he had been

incarcerated for more than one year for aggravated assault, as evidenced by his answers to the

government’s questions at the plea hearing. (See id.). Therefore, unlike Reha the government

did not fail to establish the scienter element of the   § 922(g) offense.
         In a case with similar facts, the Third Circuit concluded that, even though the prosecution

“did not specifically advise {the defendant] that the felon-in-possession offense would require the

Government to prove his knowledge of his status as a convicted felon,” the defendant admitted at

his change-of-plea hearing that he had spent more than one year in prison on prior drug offenses,

providing “substantial evidence” that he knew he was a felon at the time he possessed the



                                                   5
firearm. United States v. Sanabria-Robreno, 819 F. App’x 80, 82-83 (3d Cir. 2020). The Court

found that there was “no reasonable probability that the District Court’s recitation of Rehaf s

knowledge element would have changed [the defendant’s] decision to plead guilty.” Sanabria

Robreno, 819 F. App’x at 83. Likewise, the line of questioning at Mr. Jones’s plea hearing

sufficiently demonstrated his awareness that he was a convicted felon before he possessed the

firearm.

                                          CONCLUSION

       In sum, Defendant has not demonstrated that either the First Step Act or Rehazfprovide

grounds to reduce his sentence at this time. For the foregoing reasons, his motion for a sentence

reduction is denied.



                                             OIuER

       THIS MATTER having come before the Court on Defendant Lee Jones’s motion for a

sentence reduction, (ECF No. 40); and the Court having carefully reviewed and taken into

consideration the submissions of the parties, as well as the arguments and exhibits therein

presented; and for good cause shown; and for all of the foregoing reasons;
                               fr&9
       IT IS on this     day ofp 2021,

       ORDERED that Defendant’s motion for compassionate release, (ECF No. 40), is denied.



                                                       IcL 1’
                                                     PETER G. SHERIDAN, U.S.D.J.




                                                6
